453 A.2d 1184 (1983)
Sheila CHESNEL
v.
John PARADIS.
Supreme Judicial Court of Maine.
Argued January 3, 1983.
Decided January 7, 1983.
Hardy Wolf & Downing, P.A. by Thomas R. Downing (orally), Lewiston, for plaintiff.
Thomas M. Mangan (orally), Lewiston, for defendant.
Before McKUSICK, C.J., and NICHOLS, ROBERTS, CARTER, VIOLETTE and WATHEN, JJ.
PER CURIAM.
In this action brought in the Superior Court (Androscoggin County), the tenant Sheila Chesnel sought under 14 M.R.S.A. § 6033 (1980) to recover her $100 security deposit from her former landlord, defendant John Paradis. The landlord appeals from a judgment for plaintiff in the amount of $24.26. The Superior Court found that the landlord was entitled to retain from the $100 security deposit rent through the day on which the tenant moved out, plus $15 for damage to one chair.
On March 31, 1980, the landlord, acting pursuant to a forfeiture clause contained in the lease contract, had terminated the lease for nonpayment of one week's advance rent due on March 28, 1980. The evidence before the trial justice, sitting without a jury, amply supported his implicit finding that the tenant removed from the premises on April 7, 1980, and that the only damage to the apartment and its furniture for which the tenant was responsible was the damage to one chair. The trial justice correctly held that the landlord was entitled to retain, beyond the week's rent that was due when he terminated the lease, rent for only the additional days that the tenant occupied the premises.
Concluding that this appeal raises no question of fact or law of any substance whatever, the court finds it frivolous and imposes appropriate sanctions. See M.R. Civ.P. 76(f).
The entry is:
Judgment affirmed.
Treble costs and an attorney's fee of $100 awarded to plaintiff-appellee.
All concurring.